               Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 1 of 7




 1                                                                         The Honorable James L. Robart
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                       CASE NO. CR19-117 JLR
10
                                         Plaintiff,                   UNITED STATES’ OPPOSITION
11                                                                    TO DEFENDANT’S MOTION FOR
                                v.
12                                                                    A KASTIGAR HEARING

13    SHAWNA REID,
14
                                         Defendant.
15
16
17          The United States of America, by and through David L. Jaffe, Chief of the
18 Department of Justice Organized Crime and Gang Section, and Matthew K. Hoff, Trial
19 Attorney, respectfully submits this opposition to Defendant Shawna Reid’s Contingency
20 Defense Motion For Kastigar Hearing. [Docket #56].                        The Defendant seeks “a full
21 Kastigar-type hearing . . . to avoid violating a grant of immunity and the appearance of
22 impropriety.”       Docket #56 at p. 2. The Defendant argues that she is entitled to such a
23 hearing to determine “how [the indicting grand jury] received Ms. Reid’s testimony,
24 whether the indictment has a source wholly independent of the incriminating nature of her
25 testimony, and whether any taint from the first grand jury proceeding could ever be
26 purged.” Id. at p. 3.
27   United States’ Opposition to Defendant’s Motion for a Kastigar          ASSISTANT ATTORNEY GENERAL
                                                                                1301 NEW YORK AVENUE, NW
     Hearing
                                                                                         SUITE 700
28   United States v. Reid, No. CR19-117 JLR – 1                                  WASHINGTON, D.C. 20005
                                                                                       (202) 514-3594
               Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 2 of 7




 1          The Defendant’s motion reflects a misunderstanding of established law governing
 2 the use of immunized testimony. As explained below, when a witness is charged in federal
 3 court with having committed perjury and related offenses by giving false testimony about
 4 a material matter to a federal grand jury, as is the case here, her immunized testimony is
 5 freely admissible. Under those circumstances, there is no need or basis for a Kastigar
 6 hearing to determine if there is an “independent source” for the grand jury indictment.
 7                                          I.       BACKGROUND
 8          On February 28, 2018, the Defendant testified pursuant to a grant of use and
 9 derivative use immunity, issued under 18 U.S.C. § 6002, before a federal grand jury sitting
10 in the Western District of Washington (Seattle). Reid Sealed Exhibits 2, 9. On June 20,
11 2019, a different Seattle grand jury returned the present indictment against the Defendant,
12 charging her with committing perjury during her grand jury appearance. Specifically, the
13 indictment charges the Defendant in Count One with perjury before a federal grand jury,
14 in violation of 18 U.S.C. § 1623, and in Count Two with obstruction of justice, in violation
15 of 18 U.S.C. § 1503. The Defendant now seeks “a full Kastigar-type hearing . . . to avoid
16 violating a grant of immunity and the appearance of impropriety.” Docket #56 at p. 2.
17                                       II.      GOVERNING LAW
18       A. The Immunity Statute and Kastigar
19          In 18 U.S.C. § 6001, et seq., Congress created a mechanism by which federal grand
20 juries, courts, agencies, and Congress could secure testimony despite a witness’s assertion
21 of her Fifth Amendment privilege against self-incrimination. In exchange, the witness
22 would receive a court order that both compelled her testimony and provided to her what is
23 commonly known as “use and derivative use immunity.” Specifically, Section 6002
24 provides that:
25 ///
26 ///
27   United States’ Opposition to Defendant’s Motion for a Kastigar   ASSISTANT ATTORNEY GENERAL
                                                                         1301 NEW YORK AVENUE, NW
     Hearing
                                                                                  SUITE 700
28   United States v. Reid, No. CR19-117 JLR – 2                           WASHINGTON, D.C. 20005
                                                                                (202) 514-3594
                 Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 3 of 7




1            Whenever a witness refuses, on the basis of his privilege against self-
             incrimination, to testify or provide other information in a proceeding before
2
             or ancillary to—
3                   (1) a court or grand jury of the United States,
                    (2) an agency of the United States, or
4
                    (3) either House of Congress, a joint committee of the two Houses, or
5            a committee or a subcommittee of either House,
6
             and the person presiding over the proceeding communicates to the witness
7            an order issued under this title, the witness may not refuse to comply with
             the order on the basis of his privilege against self-incrimination; but no
8
             testimony or other information compelled under the order (or any
9            information directly or indirectly derived from such testimony or other
             information) may be used against the witness in any criminal case, except a
10
             prosecution for perjury, giving a false statement, or otherwise failing to
11           comply with the order.
12
             Section 6003 describes the procedures to be used for immunizing a witness before
13
     the grand jury or a court proceeding and the standard applicable to an application for such
14
     an order.
15
             In Kastigar v. United States, 406 U.S. 441 (1972), the Supreme Court addressed
16
     whether this statutory use and derivative use immunity scheme was constitutional, in other
17
     words, “whether the United States Government may compel testimony from an unwilling
18
     witness, who invokes the Fifth Amendment privilege against compulsory self-
19
     incrimination, by conferring on the witness immunity from use of the compelled testimony
20
     in subsequent criminal proceedings, as well as immunity from use of evidence derived from
21
     the testimony.” Id. at 442. The Court concluded that the statutory scheme passed
22
     constitutional muster. “We conclude that the immunity provided by 18 U.S.C. § 6002
23
     leaves the witness and the prosecutorial authorities in substantially the same position as if
24
     the witness had claimed the Fifth Amendment privilege. The immunity therefore is
25
     coextensive with the privilege and suffices to supplant it.” Id. at 462.
26
27    United States’ Opposition to Defendant’s Motion for a Kastigar   ASSISTANT ATTORNEY GENERAL
                                                                          1301 NEW YORK AVENUE, NW
      Hearing
                                                                                   SUITE 700
28    United States v. Reid, No. CR19-117 JLR – 3                           WASHINGTON, D.C. 20005
                                                                                 (202) 514-3594
               Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 4 of 7




 1          Under Kastigar and 18 U.S.C. § 6001, et. seq., if a previously-immunized witness
 2 is subject to a later criminal prosecution, the prosecution bears “the affirmative duty to
 3 prove that the evidence it proposes to use [in the criminal prosecution] is derived from a
 4 legitimate source wholly independent of the compelled testimony.” Id. at 460. In order to
 5 ensure that the prosecution’s evidence is not directly or indirectly derived from the
 6 immunized (or compelled) testimony, a federal court can conduct a “Kastigar hearing,” at
 7 which the government must prove that there is an independent source for its proof. See,
 8 e.g., In re Grand Jury Subpoena, 75 F.3d 446, 448 (9th Cir. 1996).
 9      B. Apfelbaum and Perjury or Obstruction of Justice Prosecutions
10          As noted in 18 U.S.C. § 6002, there is an exception to the prohibition on the use and
11 derivative use of immunized testimony, one that applies in “a prosecution for perjury,
12 giving a false statement, or otherwise failing to comply with the order.” 18 U.S.C. § 6002.
13 The Supreme Court addressed this exception in United States v. Apfelbaum, 445 U.S. 115
14 (1980). As is the case here, Apfelbaum gave immunized testimony to a federal grand jury
15 and later was prosecuted for giving false statements during that testimony. Id. at 116-19.
16 The issue in Apfelbaum was whether “Congress intend[ed] the federal immunity statute,
17 18 U.S.C. § 6002, to limit the use of a witness' immunized grand jury testimony in a
18 subsequent prosecution of the witness for false statements made at the grand jury
19 proceeding” to only the allegedly false testimony. Id. at 121. Apfelbaum argued “that
20 while § 6002 permits the use of a witness' false statements in a prosecution for perjury or
21 for making false declarations, it establishes an absolute prohibition against the use of
22 truthful immunized testimony in such prosecutions.” Id.
23          The Supreme Court flatly rejected this limitation, explaining that “this contention is
24 wholly at odds with the explicit language of the statute, and finds no support even in its
25 legislative history.” Id. Instead, “[t]he legislative history of § 6002 shows that Congress
26
27   United States’ Opposition to Defendant’s Motion for a Kastigar   ASSISTANT ATTORNEY GENERAL
                                                                         1301 NEW YORK AVENUE, NW
     Hearing
                                                                                  SUITE 700
28   United States v. Reid, No. CR19-117 JLR – 4                           WASHINGTON, D.C. 20005
                                                                                (202) 514-3594
               Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 5 of 7




 1 intended the perjury and false-declarations exception to be interpreted as broadly as
 2 constitutionally permissible.” Id. at 122. This also is true as a matter of constitutional law.
 3 “[N]either the immunity statute nor the Fifth Amendment precludes the use of [a witness’s]
 4 immunized testimony at a subsequent prosecution for making false statements, so long as
 5 that testimony conforms to otherwise applicable rules of evidence.” Id. at 131.
 6          This outcome—that all of a witness’s immunized testimony, whether truthful or
 7 false, is admissible in a perjury prosecution—is consistent with the understanding that “the
 8 Fifth Amendment privilege against compulsory self-incrimination provides no protection
 9 for the commission of perjury,” id. at 127, and is “grounded in the fact that a grand jury
10 witness is not compelled to lie or obstruct justice.” United States v. Thomas, 612 F.3d
11 1107, 1127 (9th Cir. 2010). It is for this reason as well that the use of immunized testimony
12 is permissible in an obstruction of justice prosecution under 18 U.S.C. § 1503, just as it is
13 in a perjury prosecution under 18 U.S.C. § 1623. Id. at 1128.
14                                        III.    ARGUMENT
15          Apfelbaum and Thomas make clear that neither the Fifth Amendment nor the federal
16 immunity statute impose any limitation on the use of all of the Defendant’s immunized
17 testimony in the instant prosecution for perjury and obstruction of justice. Rather, her
18 testimony is subject only to the “otherwise applicable rules of evidence.” Apfelbaum, 445
19 ///
20 ///
21
   ///
22
23
24
25
26
27   United States’ Opposition to Defendant’s Motion for a Kastigar   ASSISTANT ATTORNEY GENERAL
                                                                         1301 NEW YORK AVENUE, NW
     Hearing
                                                                                  SUITE 700
28   United States v. Reid, No. CR19-117 JLR – 5                           WASHINGTON, D.C. 20005
                                                                                (202) 514-3594
                   Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 6 of 7




 1 U.S. at 131. Accordingly, there is no basis for a Kastigar hearing as to the use of the
 2 Defendant’s immunized testimony before the later grand jury to secure her indictment, or
 3 at trial. 1
 4 ///
 5 ///
 6
 7
 8   There is a subsidiary legal issue here that this Court need not address, specifically, whether there
     1

   is any basis for conducting a Kastigar hearing with respect to evidence introduced in the grand
 9 jury. This is the only claim that the Defendant makes here – that the Court should explore the
10 evidence presented to the grand jury that indicted her.
11           In United States v. Hinton, 543 F.2d 1002 (2d Cir. 1976), the Second Circuit held that
     immunized testimony from an earlier grand jury appearance cannot be introduced in a later grand
12   jury proceeding to secure an indictment of the immunized witness. Id. at 1009-10. But, the Ninth
13   Circuit unequivocally rejected the rule in Hinton in United States v. Zielezinski, 740 F.2d 727, 729
     (9th Cir. 1984) (“No court has adopted Hinton as a matter of constitutional law. Commentators
14   suggest that Hinton cannot have a constitutional basis. . . . We conclude that the Hinton rule is not
15   constitutionally compelled.”).

16           In Zielezinski, the Ninth Circuit nonetheless determined that a district court should exercise
     its supervisory power to conduct a hearing at which “the government must establish the
17   independent sources upon which the indictment rested.” Id. at 733. But, it is unclear whether this
18   broad view of federal courts’ supervisory powers over the grand jury proceedings survived the
     Supreme Court’s later decision in United States v. Williams, 504 U.S. 36 (1992). In Williams, the
19   Court held that a federal court’s supervisory power permits it to enforce or vindicate existing,
     legally compelled standards for prosecutorial conduct before the grand jury, but does not permit it
20   to prescribe new standards of conduct in the first instance. Id. at 46-47. And, that is exactly what
21   the Zielezinski court did. Thus, it is now uncertain whether there is any basis in the Ninth Circuit
     to challenge the government’s use of immunized testimony to secure an indictment.
22
23         This Court need not resolve the uncertainty. Both Section 6001 and Apfelbaum make clear
   that there is no constitutional or statutory bar to the use in trial of the grand jury testimony of an
24 immunized witness who, when testifying, commits perjury or obstructs justice. It must follow that
   the same immunized testimony can be used to secure the underlying indictment for perjury or
25 obstruction of justice. Accordingly, this Court need not decide whether, in a case not involving
26 perjury or obstruction of justice, there would be a need to conduct a Kastigar hearing to determine
   if immunized testimony was used in the grand jury.
27       United States’ Opposition to Defendant’s Motion for a Kastigar   ASSISTANT ATTORNEY GENERAL
                                                                             1301 NEW YORK AVENUE, NW
         Hearing
                                                                                      SUITE 700
28       United States v. Reid, No. CR19-117 JLR – 6                           WASHINGTON, D.C. 20005
                                                                                    (202) 514-3594
               Case 2:19-cr-00117-JLR Document 62 Filed 07/14/20 Page 7 of 7




1                                       IV.      CONCLUSION
2           For these reasons, the Defendant’s Contingency Motion for a Kastigar Hearing
3 should be denied.
4           Dated this 14th day of July, 2020.
5
6                                                      Respectfully submitted,
7
                                                        David L. Jaffe
8                                                       Chief, Organized Crime and Gang Section
9
                                                        s/Matthew K. Hoff
10                                                      MATTHEW K. HOFF
                                                        Trial Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   United States’ Opposition to Defendant’s Motion for a Kastigar      ASSISTANT ATTORNEY GENERAL
                                                                            1301 NEW YORK AVENUE, NW
     Hearing
                                                                                     SUITE 700
28   United States v. Reid, No. CR19-117 JLR – 7                              WASHINGTON, D.C. 20005
                                                                                   (202) 514-3594
